     Case 2:19-cv-01086-WBS-DB Document 18 Filed 01/15/21 Page 1 of 4


 1 THORN LAW FIRM
   Douglas R. Thorn (Cal. Bar No. 133521)
 2 1380 Lead Hill Boulevard
   First Floor, Suite 106
 3 Roseville, California 95661
   Telephone (916) 768-9311
 4 Email Address doug@dougthorn.com

 5 Attorneys for Plaintiff Felix Sanchez

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9 Felix Sanchez, Jr.,                               Case No. 2:19-cv-01086-WBS-DB
                                  Plaintiff,
10                                                   APPLICATION, DECLARATION, AND ORDER FOR
     v.                                              EX PARTE RELIEF FROM LATE FILING
11
   City of Roseville; Roseville Police
12 Department; Daniel Medina; Curtis Watkins;
   Adaris Wilson; Brandon Fernandez; County
13 of Placer; Placer County Sheriff’s Office; Jane
   Doe 1; and through 5, inclusive,
14                                 Defendants.
15

16

17

18

19

20

21

22

23

24

25

26
27

28



                    APPLICATION, DECLARATION, AND ORDER FOR EX PARTE RELIEF
     Case 2:19-cv-01086-WBS-DB Document 18 Filed 01/15/21 Page 2 of 4


 1          I, Douglas R. Thorn, declare that I represent Plaintiff Felix Sanchez in this case, and have

 2 personal knowledge of the facts set forth in this declaration.

 3          1. I am moving, ex parte, for relief from the late filing of exhibits and response to the

 4 separate statement on Defendants’ motion for summary judgment.

 5          2. Plaintiff opposition to Defendants’ motion for summary judgment was due at

 6 midnight on Monday. I did timely file Plaintiff’s points and authorities in opposition to the

 7 motion, but ran up against a the deadline because I did not allow enough time for the

 8 administrative aspect of pulling together and finalizing the citations and exhibits and ran out of

 9 time after encountering several problems using the word processing version of the separate
10 statement and, when I tried to file, the CM/ECF system twice rejected my filing for “malformed”

11 pdf files that I was not able to diagnose or fix. I did not know if the problem would require me

12 to split files and renumber the exhibits or what would be required to fix the issue so that the

13 CM/ECF system would accept them, so I notified defense counsel and his staff by email of the

14 problem and told them I would be in touch with the help desk that morning and get the

15 material filed as soon as possible.

16          3. I went ahead and emailed the word document to defense counsel and provided him

17 with the exhibits, as they are, in a Dropbox folder that his assistant confirmed were downloaded

18 successfully on Tuesday morning by 10:00 a.m. so the defense could work on their reply. I

19 advised defense counsel that I may have to amend the word version of the response to the

20 separate statement if the exhibit numbers are changed to repair the filing issue.

21          4. Yesterday morning, I called the CM/ECF help desk and we were unable to resolve the

22 issue because I do not have the software to create the new pdf “image” of the transcripts that

23 the technician recommended as the place to start to diagnose the problem. I then contacted

24 the court reporter who provide me with the two pdf files that were “malformed” and sought

25 new pdfs to file.

26          5. I also emailed Ms. Kirksey to alert her to the problem I was having and she was very
27 helpful in directing me to the Box app to lodge the exhibits, which I appreciate very much. I have

28 since prepared and filed the correct Notice of Lodging and Index and lodged the exhibits with


                  1—APPLICATION, DECLARATION, AND ORDER FOR EX PARTE RELIEF
     Case 2:19-cv-01086-WBS-DB Document 18 Filed 01/15/21 Page 3 of 4


 1 the court by the Box application and filed the notice and the response to the separate

 2 statement via the CM/ECF system.

 3          6. The court reporter and I have identified the problem as a problem with her

 4 transcripts. We logged into my account by telephone and she tried to file 3 of her transcripts

 5 from her office while we were on the phone but they were rejected with the same error

 6 message that I got when I tried to file them. She is working with her software vendor to correct

 7 the problem and will be preparing new pdfs transcripts to provide the parties as soon as

 8 possible. Ms. Kirksey let me know that she has been able to open several exhibits and will let

 9 me know if I need to upload the corrected pdfs when I get them from the court reporter.
10          7. I have met and conferred with defense counsel and he does not object to or oppose

11 ex parte relief from the late filing.

12          8. I apologize to the Court, its staff, for not getting the material filed before the

13 deadline or anticipating and allowing more time for these things to happen.

14              I declare under penalty of perjury under the laws of the United States and State of

15 California that the forgoing is true and correct and that this declaration was executed at

16 Sacramento County, California on January 13, 2021.

17                                 THORN LAW FIRM

18
     January 14, 2021
19                                        /s/
                                   Douglas R. Thorn
20                                 Attorneys for Plaintiffs
21

22

23

24

25

26
27

28


                  2—APPLICATION, DECLARATION, AND ORDER FOR EX PARTE RELIEF
     Case 2:19-cv-01086-WBS-DB Document 18 Filed 01/15/21 Page 4 of 4


1                                                  ORDER

2           The Court has considered the application for relief from the late filing of Plaintiff’s

3 exhibits and response to the separate statement and finds good cause to grant the relief for late

4 filing.

5           IT IS SO ORDERED

6

7 Dated: January 14, 2021

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                  3—APPLICATION, DECLARATION, AND ORDER FOR EX PARTE RELIEF
